DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 was filed after the mailing date of the application on 06/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/895,501 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application
Co-Pending Application 16/895,501
1. An input device comprising: a detector configured to detect an operation state of an operation object on an operation surface; 

a controller configured to perform input to a predetermined instrument in accordance with the operation state detected by the detector; and 

a driver configured to be controlled by the controller and vibrate the operation surface, wherein: the predetermined instrument includes a display; 

a plurality of operation buttons are displayed on the display; 






when determining that, due to a movement of the operation object on the operation surface, a corresponding display coordinate position on the display moves from a first operation button among the plurality of operation buttons to a second operation button among the plurality of operation buttons, the controller is configured to cause the driver to generate a predetermined vibration on an area of the operation surface corresponding to an intermediate area between the first operation button and the 

when a first display coordinate position on the display corresponds to a first operation coordinate position where the operation object firstly touches the operation surface from a state where the operation object is separated from the operation surface and is positioned between the plurality of operation buttons, the controller is configured to 



correct the first display coordinate position on the display to a second display coordinate position of an operation button closest to the first 


prohibit the attraction control.


a controller configured to perform input to a predetermined instrument in accordance with the operation state detected by the detector; and 

a driver configured to be controlled by the controller and vibrate the operation surface, wherein: the predetermined instrument includes a display; 

a plurality of operation buttons and a pointer corresponding to a position of the 

the position of the operation object on the operation surface is associated with a position of each of the plurality of operation buttons and a position of the pointer on the display by a relative coordinate; 

when determining that, due to a movement of the operation object, the pointer moves from a first operation button among the plurality of operation buttons to a second operation button among the plurality of operation buttons, the controller is configured to cause the driver to generate a predetermined vibration on an area of the operation surface corresponding to an intermediate area between the first operation button and the second operation button to perform an attraction control for providing 



in a case where the position of the operation object on the operation surface corresponds to the first operation button, when a movable distance from the position of the operation object to an outer peripheral end of the operation surface is smaller than a distance from the first operation button to the second operation button, the controller is configured to 


correct a movement amount of the pointer to be larger than a movement amount of the operation object on the operation surface and cause the pointer to reach 

prohibit execution of the attraction control 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders the limitations of the independent claim obvious as follows: 
Claim 4: “An input device comprising: 15a detector configured to detect an operation state of an operation object on an operation surface; a controller configured to perform input to a predetermined instrument in accordance with the operation state detected by the detector; and a driver configured to be controlled by the controller and vibrate the operation 20surface, wherein: the predetermined instrument includes a display; a plurality of operation buttons are displayed on the display; an operation coordinate position of the operation object on the operation surface is 25associated with a display coordinate position of each of the plurality of operation buttons on the display by an absolute coordinate; when determining that, due to a movement of the operation object on the operation surface, a corresponding display coordinate position on the display moves from a first operation button among the plurality of operation buttons to a second operation button 30among the plurality of operation buttons, the controller is configured to cause the driver to generate a predetermined vibration on an area of the operation surface corresponding to an intermediate area between the first operation button and the second operation button to 18Attorney Docket No.: 4041 J-003847-US-CO perform an attraction control for providing a feeling of attracting the operation object in a direction towards a display coordinate position corresponding to the second operation button; when a first display coordinate position on the display corresponds to a first operation coordinate position where the operation object firstly touches the operation surface 5from a state where the operation object is separated from the operation surface and is positioned between the plurality of operation buttons, the controller is configured to correct the first display coordinate position on the display to a second display coordinate position of an operation button closest to the first display coordinate position among the plurality of operation buttons, 10prohibit the attraction control, or attract the operation object for moving the operation object to a second operation coordinate position corresponding to the operation button closest to the first display coordinate position; and after correcting the first display coordinate position on the display to the second 15display coordinate position of the operation button closest to the first display coordinate position, the controller is configured to increase a coordinate movement amount on the display position due to the movement of the operation object more than a coordinate movement amount before the first display coordinate position is corrected.”  

20Claim 5: “An input device comprising: a detector configured to detect an operation state of an operation object on an operation surface; a controller configured to perform input to a predetermined instrument in accordance with the operation state detected by the detector; and 25a driver configured to be controlled by the controller and vibrate the operation surface, wherein: the predetermined instrument includes a display; a plurality of operation buttons are displayed on the display; 30an operation coordinate position of the operation object on the operation surface is associated with a display coordinate position of each of the plurality of operation buttons on the display by an absolute coordinate; 19Attorney Docket No.: 4041 J-003847-US-CO when determining that, due to a movement of the operation object on the operation surface, a corresponding display coordinate position on the display moves from a first operation button among the plurality of operation buttons to a second operation button among the plurality of operation buttons, the controller is configured to cause the driver to 5generate a predetermined vibration on an area of the operation surface corresponding to an intermediate area between the first operation button and the second operation button to perform an attraction control for providing a feeling of attracting the operation object in a direction towards a display coordinate position corresponding to the second operation button; when a first display coordinate position on the display corresponds to a first 10operation coordinate position where the operation object firstly touches the operation surface from a state where the operation object is separated from the operation surface and is positioned between the plurality of operation buttons, the controller is configured to correct the first display coordinate position on the display to a second display coordinate position of an operation button closest to the first display coordinate 15position among the plurality of operation buttons, prohibit the attraction control, or attract the operation object for moving the operation object to a second operation coordinate position corresponding to the operation button closest to the first display coordinate position; and 20when the operation object moves after the controller is configured to prohibit the attraction control, the controller is configured to perform the attraction control in accordance with a display coordinate position corresponding to the operation object.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625